Case 1:18-cv-10225-MLW Document 344 Filed 08/08/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ }
AND LUIS GORDILLO, ET AL., }
individually and on behalf of all )
others similarly situated, )
)
Petitioners-Plaintiffs, )

)
Ve ) C.A. No. 18-10225-MLW

)

KEVIN McALEENAN, ET AL., )
)

)

Respondents-Defendants.

ORDER
WOLF, D.J. August 8, 2019
It is hereby ORDERED that Respondents' Unopposed Motion for
Extension of Time to File Reply until August 16, 2019 (Docket No.
341) is ALLOWED. Petitioners shall file any sur-reply by August

23, 2019. No further extensions will be granted.

Cd jena ~, Shr

UNITED STATES DISTRICT JUDRR
